DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-23 of U.S. Application No. 17/671183 filed on 02/14/2022 have been examined. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2-23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ermakov et al. [US 2007/0061043 A1], hereinafter referred to as Ermakov.
 	As to Claim 1 and 14, Ermakov discloses a method comprising: during a first navigation associated with a region of an environment by an autonomous cleaning robot ([see at least 0084, 0094 and 0104]) navigating the autonomous cleaning robot relative to the region using one or more first navigational parameters ([see at least 0063, 0070, 0072 and 0155]), wherein the region is elevated relative to an adjoining region ([see at least 0063, 0070, 0072 and 0155]); constructing a map of the environment based on mapping data produced by the autonomous cleaning robot during the first navigation, wherein constructing the map comprises providing a label indicating that the region is elevated relative to the adjoining region ([see at least 0063, 0070, 0072 and 0155]), and in association with the label, data indicative of the one or more first navigational parameters; and navigating the autonomous cleaning robot relative to the region using one or more second navigational parameters, wherein the one or more second navigational parameters are based on the label and based on the one or more first navigational parameters used during the first navigation associated with the region by the autonomous cleaning robot ([see at least 0063, 0070, 0072 and 0155]).  
As to Claim 3 and 15, Ermakov discloses a, comprising: during a second navigation associated with the region by the autonomous cleaning robot, navigating the autonomous cleaning robot relative to the region using one or more third navigational parameters ([see at least 0063, 0070, 0072 and 0155]); and determining that a navigation condition of the second navigation is satisfied, wherein constructing the map comprises providing, in association with the label, data indicative of the one or more third navigational parameters and the navigation condition ([see at least 0063, 0070, 0072 and 0155]).  

As to Claim 4 and 16, Ermakov discloses a, wherein, based on the navigation condition being satisfied, the one or more second navigational parameters are selected to be different from the one or more third navigational parameters ([see at least 0063, 0070, 0072 and 0155]).  

As to Claim 5 and 17, Ermakov discloses a, wherein the navigation condition comprises an error condition ([see at least 0072, 0073, 0167, 0182 and 0197]).  

As to Claim 6 and 18, Ermakov discloses a, comprising identifying the error condition based on data from a cliff sensor of the autonomous cleaning robot ([see at least 0070 and 0072]).  

As to Claim 7 and 20, Ermakov discloses a, wherein the one or more second navigational parameters comprise the one or more first navigational parameters  ([see at least 0070 and 0072]).  

As to Claim 8 and 18, Ermakov discloses a, wherein the first navigation comprises navigation through the region, and wherein the navigation condition comprises that, during the second navigation, the autonomous cleaning robot is prevented from navigating through the region ([see at least 0063, 0070, 0072 and 0155]).  

As to Claim 9 and 21, Ermakov discloses a, comprising: determining, based on the label and based on the one or more first navigational parameters, a range of navigational parameter values; and determining the one or more second navigational parameters based on the range of navigational parameter values ([see at least 0063, 0070, 0072 and 0155]).  

As to Claim 10 and 22, Ermakov discloses a, comprising: causing a remote computing device to present a visual representation of the environment based on the map and a visual indicator of the label ([see at least 0168 and 0193]).  

As to Claim 11 and 23, Ermakov discloses a, wherein the one or more first navigational parameters comprise at least one of an angle of approach relative to the region, a speed, an acceleration, or a path through the region ([see at least  0070, 0072, 0077 and 0203]).  

As to Claim 12, Ermakov discloses a, wherein the label indicates that the region comprises a threshold between a first room and a second room, and wherein navigating the autonomous cleaning robot in the region comprises navigating the autonomous cleaning robot from the first room to the second room ([see at least 0187 and 0188])

As to Claim 13, Ermakov discloses a, wherein the first navigation occurs during a first cleaning mission, and wherein navigation using the one or more second navigational parameters occurs during a second cleaning mission ([see at least 0007, 0124 and 0186]).  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668